

104 HR 2000 IH: Stop Shielding Culpable Platforms Act
U.S. House of Representatives
2021-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2000IN THE HOUSE OF REPRESENTATIVESMarch 18, 2021Mr. Banks (for himself, Mr. Tiffany, Mr. Reschenthaler, Mr. Barr, Mr. Norman, Mr. Weber of Texas, Mr. Bishop of North Carolina, Mr. Babin, and Mr. Gibbs) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend section 230 of the Communications Act of 1934 to clarify that such section does not prevent a provider or user of an interactive computer service from being treated as the distributor of information provided by another information content provider, and for other purposes.1.Short titleThis Act may be cited as the Stop Shielding Culpable Platforms Act.2.Findings; sense of Congress(a)FindingsCongress finds the following:(1)Section 230 of the Communications Act of 1934 (47 U.S.C. 230), as added by the Communications Decency Act of 1996 (Public Law 104–104; 110 Stat. 133), was enacted to ensure that third parties would not be held liable as the publisher of another entity’s speech, not to allow online platforms to knowingly distribute unlawful materials.(2)Since enacted, section 230 has been misinterpreted to apply distributor immunity as well as publisher immunity to online platforms. As recently explained by Associate Justice Clarence Thomas in a statement respecting the denial of certiorari in Malwarebytes, Inc. v. Enigma Software Group USA, LLC, No. 19–1284 (October 13, 2020), Although the text of §230(c)(1) grants immunity only from publisher or speaker liability, the first appellate court to consider the statute held that it eliminates distributor liability too—that is, §230 confers immunity even when a company distributes content that it knows is illegal..(3)This assertion contradicts a plain reading of the Communications Decency Act of 1996, which includes distributor liability for exposing children to obscene material. This ill-conceived precedent, first established in Zeran v. America Online, Inc., 129 F.3d 327 (4th Cir. 1997), has resulted in online platforms having little to no responsibility to act as a good Samaritan, even when moderating illicit material.(4)It has recently been reported by the New York Times that Pornhub executives believe that section 230 protects them from liability for their platform allegedly hosting videos of rape, child abuse, and other criminal activity.(5)As reported in the New York Post, a recent lawsuit has alleged that Twitter left up a child pornography video despite being notified by the victim, and only took it down after Federal officials intervened.(6)Every American is entitled to equal justice under the law.(b)Sense of CongressIt is the sense of Congress that section 230 of the Communications Act of 1934 (47 U.S.C. 230) does not provide distributor immunity and does not protect big tech companies when such companies knowingly peddle unlawful material.3.Clarification of distributor liabilitySection 230(c)(1) of the Communications Act of 1934 (47 U.S.C. 230(c)(1)) is amended—(1)by striking No and inserting the following:(A)In generalNo; and(2)by adding at the end the following:(B)No effect on treatment as distributorNothing in subparagraph (A) shall be construed to prevent a provider or user of an interactive computer service from being treated as the distributor of information provided by another information content provider..